Exhibit 10.14

 

JOS. A. BANK CLOTHIERS

 

COLLECTIVE BARGAINING

AGREEMENT

 

Baltimore Regional Joint Board

UNITE

 

--------------------------------------------------------------------------------


 

AGREEMENT dated March 1, 2003 by and between

 

 

Joseph A. Bank Mfg. Co., Inc. (Hampstead Distribution

 

Center & Hampstead National Tailoring Service)

 

And

 

Baltimore Regional Joint Board, UNITE

 

--------------------------------------------------------------------------------


 

TABLE OR CONTENTS

 

 

Page

 

 

ARTICLE I—Coverage

1

 

 

ARTICLE II – Union Recognition

1

 

 

ARTICLE III – Union Security

2

 

 

ARTICLE IV – Wages

3

 

 

ARTICLE V – Reporting Pay

4

 

 

ARTICLE VI – Hours of Work

4

 

 

ARTICLE VII – Equipment Breakdown Time and Working Time

6

 

 

ARTICLE VIII – Vacations

6

 

 

ARTICLE IX – Holidays

15

 

 

ARTICLE X – Bereavement Pay

17

 

 

ARTICLE XI – Equal Division of Work

18

 

 

ARTICLE XII – Payment of Wages and Checkoff

19

 

 

ARTICLE XIII – Insurance

19

 

 

ARTICLE XIV – Pensions

20

 

 

ARTICLE XV – Health and Welfare Fund

20

 

 

ARTICLE XVI – Military Service

20

 

 

ARTICLE XVII – Discharges and Discipline

21

 

 

ARTICLE XVIII – Grievance and Arbitration Procedure

21

 

 

ARTICLE XIX – Civil Rights

23

 

 

ARTICLE XX – Strikes, Stoppages and Lockouts

24

 

--------------------------------------------------------------------------------


 

ARTICLE XXI – Leave of Absence

25

 

 

ARTICLE XXII – More Favorable Practices

27

 

 

ARTICLE XXIII – Jury Duty

27

 

 

ARTICLE XXIV – Technological Change

28

 

 

ARTICLE XXV – Separability

30

 

 

ARTICLE XXVI – Voluntary Checkoff for Political Contributions

30

 

 

ARTICLE XXVII – Safety and Health Study Committee

30

 

 

ARTICLE XXVIII – Federal Funds

31

 

 

ARTICLE XXIX – Sub Program

31

 

 

ARTICLE XXX – Organizational Hiring

31

 

 

ARTICLE XXXI – Personal Days Off Without Pay

32

 

 

ARTICLE XXXII – Successors and Assigns

33

 

 

ARTICLE XXXII – Term of Agreement

33

 

--------------------------------------------------------------------------------


 

AGREEMENT dated March 1, 2003 by and between Joseph A. Bank Mfg. Co., Inc.
(hereinafter referred to as the “Employer”) and the BALTIMORE REGIONAL JOINT
BOARD, UNITE, an unincorporated association (hereinafter collectively referred
To as the “Union”), for and in behalf of itself and the employees now employed,
or hereafter to be employed by the Employer at its Hampstead, Maryland,
Distribution Center and National Tailoring Service branch.

 

In consideration of the mutual covenants, promises and agreements herein
Contained, the parties hereto agree as follows:

 

ARTICLE I

 

COVERAGE:

 

A.                                    The term “Employees” as used in this
Agreement shall include all Employees of the Employer’s Hampstead, Maryland,
Distribution Center and Hampstead Maryland, National Tailoring Service branch,
except executive, administrative, office Clericals, supervisors and guards as
defined in the National Labor Relations Act. This Collective bargaining
agreement is gender neutral, and wherever the pronouns “he” or “his” are used in
the interests of brevity, they are intended to mean female employees as well.

 

ARTICLE II

 

UNION RECOGNITION:

 

A.                                    The Employer recognizes the Union as the
exclusive collective bargaining Agent for the employees in the bargaining unit
described above with reference to wages, hours and working conditions.

 

1

--------------------------------------------------------------------------------


 

B.                                    The Employer shall recognize and deal with
such representatives of the Employees as the Union may elect or appoint and
shall permit such representatives elected or appointed by the Union to visit its
Hampstead Distribution Center and Hampstead NTS at any time during working hours
in accordance with existing rules.

 

C.                                    The Employer agrees to make available to
the Union such payroll and production records as the Union may reasonably
require as the collective bargaining agent and/or contracting party hereunder.

 

ARTICLE III

 

UNION SECURITY:

 

A.                                    In the manner and to the extent permitted
by law, membership in the Union on completion of the trial period of each
employee or on and after the 30th day following execution of this Agreement,
whichever is later, shall be required as a condition of continued employment of
each employee. In the event that the trial period is less than thirty (30) days,
membership in the Union shall not be required until thirty (30) days after date
of employment. All employees who are now members or hereafter become members of
the Union shall, as a condition of continued employment, remain members in good
standing during the term of this Agreement.

 

B.                                    Trial Period:  Hampstead Distribution
Center and Hampstead NTS; All new Experienced employees shall have a trial
period of two (2) weeks. All new inexperienced Employees shall have a trial
period of two (2) weeks. All new inexperienced employees shall have a trial
period of ninety (90) days.

 

It is agreed that the Employer shall pay to an employee who has completed his
probationary period indicated in the collective bargaining agreement at least
twenty-five (25) cents an hour above the then existing Federal or State minimum
wage whichever is

 

2

--------------------------------------------------------------------------------


 

higher. This provision is not to substitute for or supersede higher
straight-time hourly rates and incentive base rates, if any exist.

 

ARTICLE IV

 

WAGES:

 

1.                                      Effective March 1, 2003, the Employer
shall grant a wage increase of $1.00 per hour to all employees in the bargaining
unit.

 

2.                                      Effective March 1, 2004, the Employer
shall grant a wage increase of 50 cents per hour to all employees in the
bargaining unit.

 

3.                                      Effective March 1, 2005, the Employer
shall grant a wage increase of 50 cents per hour to all employees in the
bargaining unit.

 

4.                                      If an employee is temporarily
transferred from one job to another at the Request of the Employer, he shall,
while working on the job to which he has been Transferred, be paid (a) if an
hourly paid employee, his regular hourly straight-time rate to pay prevailing at
the time of the transfer or the hourly straight-time rate of the job to which he
is transferred, whichever shall be higher; or (b) if an incentive paid employee,
his regular straight time hourly incentive rate* or the hourly straight-time
base rate for the job to which he is transferred, whichever shall be higher.

 

5.                                      For all employees hired on and after
March 1, 2003, the minimum starting rate shall be $9.00 per hour.

 

--------------------------------------------------------------------------------

.* An incentive employee’s regular straight-time hourly incentive rate is the
employee’s average straight-time hourly earnings for the first thirteen (13)
weeks of the calendar year, effective July 4 of each year.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPORTING PAY:

 

Employees who report for work at their regular starting time, or at such hour
Designated by the Employer, shall be paid their regular straight-time hourly
incentive rate, or regular, whichever is applicable, straight-time hourly rate
of pay for all work performed between the hour they report for work and the hour
that they are dismissed, but in no event shall they be paid less than six
(6) hours, or four (4) hours on Saturday. This clause shall not apply in the
event of power failure, fire, or other cause over which The Employer has no
control. In the case of the first five (5) hours of call in pay, failure Of
other employees to report for work shall be considered cause over which the
Employer has no control only if an emergency arises which it could not foresee
and it had taken adequate steps to train and provide relief workers. Excessive
absenteeism shall relieve the Employer of the obligation to pay the sixth hour
of call in pay.

 

ARTICLE VI

 

HOURS OF WORK:

 

1.                                      Regular Work Week:  The regular hours of
work for all employees may be eight (8) hours in any one day, from Monday to
Friday inclusive. The time when work shall begin and end each day shall be
agreed upon by the Employer and the Union.

 

2.                                      Overtime:  Time and one-half shall be
paid for all work outside the regular daily hours. As long as the regular work
week shall be from Monday to Friday inclusive, time and one-half shall be paid
for all work performed on Saturdays and double time for work performed on Sunday
irrespective of the number of hours worked during the week.

 

4

--------------------------------------------------------------------------------


 

In the event the Employer deems it necessary for business reasons to institute a
multi-shift operation during the regular work week Monday through Friday,
inclusive, it will give the Union no less than thirty (30) days notice of such
intention, and the parties shall meet promptly for the purpose of negotiating a
shift premium(s).

 

3.                                      In the event the Employer deems it
necessary for business reasons to adopt a seven day operation, Saturday and/or
Sunday will become part of a regular five day work week for those employees
scheduled regularly to work either or both of those days and Saturday and Sunday
premium pay will not be applicable to those employees so scheduled.

 

It is further understood, however, that premium pay of time and one-half for
Saturday work and double time for Sunday work, whichever is appropriate, will
continue to be applicable to those employees for whom Saturday or Sunday work
constitutes a sixth or seventh consecutive work day.

 

4.                                      No work shall be performed on a
designated holiday except by mutual agreement of the parties, and, if agreed
upon, at double time. Overtime pay for work on a designated holiday shall be in
addition to holiday pay to which the employee is entitled pursuant to the
provisions hereinafter set forth in HOLIDAYS, Article IX, Sections B1 or B2,
whichever is applicable.

 

5.                                      Notice of Overtime:  The Employer agrees
to give reasonable notice to the Employees and the appropriate union shop
committee representative when overtime is to be worked.

 

5

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EQUIPMENT BREADDOWN TIME AND WAITING TIME:

 

An employee paid on an incentive basis who is required to wait for work due to
equipment breakdown beyond his control shall be compensated at his straight-time
hourly incentive rate for all such waiting time in excel of fifteen (15) minutes
per day. An employee paid on an incentive basis who is required to wait for work
due to cause beyond his control other than for equipment breakdown shall be
compensated at his straight-time hourly incentive rate for all such waiting time
in excess of thirty (30) minutes per day. However, in no event will the combined
unpaid equipment down time and waiting time exceed thirty minutes per day. Any
employee who finds it necessary to wait for work shall, on each separate
occasion, notify his immediate supervisor both at the beginning and end of such
waiting period. Payment for waiting time shall cover only such time as follows
such notification. The Employer may transfer such employees to other equipment
during equipment down time, in the same department or to another department if
the employee is qualified to perform the required work, and the employee will be
paid his straight-time hourly incentive rate.

 

ARTICLE VIII

 

VACATIONS:

 

I.                                         Hampstead Distribution Center

 

A.                                    Vacation Period. It is mutually agreed
that there shall be the following vacation periods for the Hampstead
Distribution Center employees entitled to vacation pay as hereinafter provided.

 

6

--------------------------------------------------------------------------------


 

1.                                      Unless changed by mutual agreement
between the Employer and the Union, the Summer Vacation Period shall be June 1
through August 31. There shall be no shut down of Distribution Center operations
for the purpose of observing summer vacations. Summer Vacations shall be
scheduled individually with due regard to seniority and subject to the approval
of the Employer based upon business needs.

 

2.                                      The Christmas Vacation Period shall be
between Christmas Day and New Year’s Day of each year.

 

3.                                      Fourth and fifth weeks of vacation for
Hampstead Distribution employees:

 

(a)                                  Any Hampstead Distribution employee with 20
years but less than 25 years of employment with the Employer is entitled to a
fourth (4th) week of paid vacation.

 

(b)                                  Any Hampstead Distribution employee with 25
or more year of employment with the Employer is entitled to a fifth (5th) week
of paid vacation.

 

(c)                                  Fourth (4th) and fifth (5th) weeks of paid
vacation shall be taken during the ensuing twelve (12) month period following
the date on which the employee reaches his or her qualifying anniversary date of
employment.

 

(d)                                  The schedule of 4th and 5th week vacations
shall be fixed by mutual agreement with the Union in accordance with the needs
of business. Individual employees may bid for an available week(s) in order of
seniority or such other rational system as mutually agreed to with the Union. If
mutually agreed to with the Union, an employee may elect to work during the
employee’s week(s) of vacation at straight time in addition

 

7

--------------------------------------------------------------------------------


 

to vacation pay. The amount of time off and pay shall be the same as the
preceding Winter Vacation.

 

4.                                      In the event that a paid holiday falls
within the employee’s vacation, Hampstead Distribution Center employees entitled
to holiday pay shall be entitled to such holiday pay in addition to vacation pay
hereinafter provided.

 

B.                                    Eligibility and Pay for Hampstead
Distribution Center Employees Employed Prior to October 1, 1985:

 

1.                                      For the Summer Vacation:

 

(a)                                  All employees who have been on the payroll
of the Employer for at least six (6) months prior to the commencement of the
Summer Vacation period and, except as hereinafter provided, who are on such
payroll at the commencement of the Summer Vacation Period are eligible for a
paid vacation.

 

(b)                                  The amount of each employee’s vacation pay
for Summer Vacation shall be determined in the manner set forth in this
subparagraph. If the employee has been on the payroll of the Employer:

 

(i)                                    Six (6) months but less than nine
(9) months, he shall receive one-half of one week’s pay,

 

(ii)                                Nine (9) months but less than one (1) year,
he shall receive three-fourths of one week’s pay,

 

(iii)                            One year or more, he shall receive two
(2) week’s pay.

 

(c)                                  (i)                                   
First Week:  One week’s pay shall be forth (40) times the employee’s regular
straight-time hourly incentive rate if an incentive paid employee scheduled to
work forth (40) hours per week, or (40) times the employee’s straight-time

 

8

--------------------------------------------------------------------------------


 

hourly rate if so compensated. The full amount of the wage increases scheduled
to be paid on March 1, 2004 and March 1, 2005 shall be included as applicable.

 

(ii)                                Second Week:  An eligible employee who has
worked not less than 1000 hours in the 12 months beginning June 1st in the
previous calendar year and ending May 31st in the current vacation year shall
receive for his second week’s vacation pay the same amount as the employee’s
vacation pay for the first week.

 

(d)                                  For those eligible Hampstead Distribution
Center employees regularly scheduled to work less than eight (8) hours daily,
one week’s vacation pay shall consist of their regular straight-time hourly
incentive rate or regular straight-time hourly rate of pay, whichever is
applicable, times the average weekly hours they were scheduled to work during
the twelve (12) months beginning June 1st in the previous calendar year and
ending May 31st in the current vacation year.

 

(e)                                  For those eligible employees who worked
less than 1000 hours during the entire aforesaid twelve (12) months period, the
second week’s vacation pay shall be two and one-half percent (2 ½%) of the
employee’s straight-time earnings for up to forty (40) hours per week in the
twelve (12) months beginning June 1st in the previous calendar year and ending
May 31st in the current vacation year.

 

2.                                      For the Christmas Vacation Period:

 

(a)                                  All Hampstead Distribution Center employees
who have been on the payroll of the Employer one year or more prior to
December 1st and, except as hereinafter provided, who are on such payroll at the
commencement of the Christmas Vacation Period are eligible for a paid Christmas
vacation.

 

9

--------------------------------------------------------------------------------


 

(b)                                  The amount of each employee’s vacation pay
for the Christmas Vacation Period shall be determined in the manner set forth in
the following subparagraphs;

 

(i)                                    An employee who has worked not less than
1000 hours in the entire aforesaid twelve (12) months period, shall receive 40
times his regular straight time hourly incentive rate or forty (40) times his
straight-time hourly rate, whichever is applicable, adjusted by three-quarters
of the wage increases scheduled to be paid pursuant to Article IV hereof, as
applicable.

 

(ii)                                An employee who worked less than 1000 hours
in the entire

 

aforesaid twelve (12) months period shall receive one week’s vacation for up to
forty (40) hours calculated on the basis of two and one-half percent (2 ½%) of
his straight time earnings in the twelve (12) months beginning December 1st in
the previous calendar year and ending November 30th in the current vacation
year.

 

C.                                    Eligibility for Hampstead Distribution
Center Employees Employed After October 1, 1985:

 

Each employee hired by the Employer on or after October 1, 1985 shall receive
Vacation pay in accordance with the following requirements:

 

(i)                                    On completion of 1 year of service, 1
week vacation at the next ensuing regularly scheduled vacation period (either
winter or summer, whichever comes first).

 

(ii)                                On completion of 2 years of service, 2 weeks
of summer vacation except that an employee who first becomes eligible for two
weeks of vacation prior to the

 

10

--------------------------------------------------------------------------------


 

winter vacation shall receive one week of winter vacation and one week of summer
vacation.

 

(iii)                            On completion of 3 years of service, 2 weeks of
summer vacation and 1 week of winter vacation.

 

II.                                     Hampstead National Tailoring Service
Employees

 

A.                                    Vacation Period

 

It is mutually agreed that there shall be the following vacation periods for
Hampstead National Tailoring Service employees entitled to vacation pay as
hereinafter provided.

 

1.                                      The Summer Vacation Period shall be
July 15 through September 15 of each calendar year.

 

2.                                      The Winter Vacation Period shall be
January 15 through March 15 of each calendar year.

 

3.                                      If mutually agreed to with the Union, an
employee may elect to work during the employee’s vacation week at his/her
straight-time hourly rate in addition to vacation pay. The amount of time off
and pay shall be the same as that to which the employee was entitled during the
immediately preceding vacation period.

 

B.                                    Eligibility and Pay for Hampstead National
Tailoring Service Employees

 

1.                                      Hampstead NTS employees shall be
entitled to receive paid vacations in accordance with the following schedule:

 

Length of Service

 

Vacation Entitlement

 

 

 

 

 

a)

 

One (1) year but less than two (2)

 

One (1) week’s vacation with pay

 

 

 

 

 

b)

 

Two (2) years but less than three (3)

 

Two (2) weeks’ vacation with pay

 

11

--------------------------------------------------------------------------------


 

c)

 

Three (3) years but less than twenty (20)

 

Three (3) weeks vacation with pay

 

 

 

 

 

d)

 

Twenty (20) years but less than twenty-five (25)

 

Four (4) weeks of vacation with pay

 

 

 

 

 

e)

 

Twenty-five (25) years or more

 

Five (5) weeks of vacation with pay

 

f)                                        One (1) week’s vacation pay for
eligible employees who worked not less than 1000 hours in the 12 months
preceding their vacation shall consist of forty (40) times the employee’s then
current regular straight-time hourly rate of pay.

 

g)                                     For eligible employees who worked less
than 1000 hours in the twelve (12) month period preceding their vacation, one
(1) week’s vacation pay shall be two and one half percent (2 ½%) of their
straight time earnings in the preceding twelve (12) months.

 

h)                                     Employees entitled to more than one
(1) week’s vacation with pay may schedule up to two (2) weeks during either of
the Winter or Summer vacation periods.

 

i)                                        All scheduled vacations are subject to
approval of the Employer based upon business needs.

 

j)                                        Where a dispute arises between two
(2) or more employees seeking to schedule the same vacation period, preference
shall be determined by order of seniority.

 

III.                                 General Vacation Conditions:

 

1.                                      In the event a paid holiday falls within
an employee’s vacation, if the employee is entitled to holiday pay, he shall
receive such holiday pay in addition to vacation pay.

 

2.                                      An employee otherwise eligible for a
paid vacation shall not be deemed ineligible because of the fact that he is
temporarily laid off or ill at the commencement of the vacation period. The
Arbitrator is expressly empowered to determine, in accordance

 

12

--------------------------------------------------------------------------------


 

with the arbitration procedure provided in this Agreement, whether an employee
discharged prior to the commencement of a vacation period but otherwise eligible
for a paid vacation, shall be entitled to vacation pay.

 

3.                                      An employee who has been in the employ
of the Employer a sufficient length of time to have earned a paid vacation a
herein set forth but whose employment has been terminated because of termination
of business shall be entitled to vacation pay pro-rated as of the date of
termination of employment.

 

4.                                      Vacation pay as hereinabove provided
shall be paid on the pay day immediately preceding the applicable vacation
period.

 

5.                                      Where an employee has been permanently
and formally scheduled to work less than the regular work week for his operation
the work eligibility and vacation pay for such employee shall be adjusted
pro-rata.

 

6.                                      Retired and Permanently Disabled
Employees:

 

Employees who, during any vacation year, retire or receive Federal Old Age
Social Security Retirement Benefits, or become totally and permanently disabled
so as to become eligible for an subsequently receive disability insurance
benefits pursuant to the Social Security Act, as amended, shall receive pro-rata
vacation pay for any untaken vacation for which they were eligible. The vacation
pay herein provided shall be paid upon presentation to the Employer of proof of
retirement or the Certificate of Award issued by the Social Security
Administration, as appropriate.

 

7.                                      Anything to the contrary notwithstanding
contained in this Article VIII, the Union shall have the right to present to the
Employer the question of vacation pay for the Christmas vacation period on
behalf of a Hampstead Distribution Center Employee who does not qualify for same
because he was employed after December 1st  but

 

13

--------------------------------------------------------------------------------


 

prior to Christmas Day during the previous calendar year. If agreement between
the Union and the Employer is not reached, the Arbitrator is expressly empowered
to settle said matter.

 

8.                                      For the purpose of Sections I. B and C
and II. A, above, an employee who has completed a probationary period with a
prior employer in contractual relationship with the Union and who has been
unemployed because of layoff or plant closing and is reemployed in the same
local market within one year of loss of employment shall receive credit for each
year of employment with the prior employer.

 

9.                                      Employees entitled to a fourth (4th)
week or fifth (5th) week of vacation may take such weeks one (1) day at a time
subject to:

 

(a)                                  Mutual agreement between the employee and
his supervisor on the vacation day to be taken. The Company’s agreement will not
be unreasonably withheld.

 

(b)                                  Where more than one (1) employee seeks to
take the same vacation day off, the Company shall have the right to limit the
number of employees permitted off in order not to interfere with the production
process.

 

(c )                               Where more than one employee seeks the same
vacation day off and production requirements will not so permit, the choice
shall  be made by seniority.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IX

 

HOLIDAYS:

 

A.                                    1.                                     
All employees shall be entitled to the following eleven (11) holidays with pay
subject to paragraph E:

 

New Years Day;  National Observance of Martin Luther King, Jr.’s Birthday;

Good Friday; Easter Monday; Memorial Day; Independence Day; Labor Day;
Thanksgiving Day; Friday After Thanksgiving Day; Last Weekday Prior to the
Commencement of Christmas Vacation; Christmas Day.

 

The Employer and the Union may substitute two other holidays for those listed
above, by mutual agreement. In that regard, the Employer and the Union are
mutually agreed that for Hampstead NTS employees, Christmas Eve shall be
substituted for the Last Weekday prior to the commencement of their Christmas
Vacation.

 

Should any of the above holidays fall on Sunday, the day celebrated as such
shall be considered the holiday.

 

2.                                      All such holidays shall be paid for
irrespective of the day of the week on which the holiday falls.

 

3.                                      In the event of back-to-back paid
holidays, if a worker is absent without reasonable excuse, either the day before
or the day after the paid holiday, he shall lose only one holiday’s pay.

 

B.                                    The pay for each holiday shall be:

 

1.                                      For Hampstead Distribution Center
employees regularly scheduled to work forty (40) or more hours per week, eight
times their regular straight-time hourly incentive rate or regular straight-time
hourly rate of pay, whichever is applicable. For

 

15

--------------------------------------------------------------------------------


 

those Hampstead Distribution Center employees regularly scheduled to work less
than eight (8) hours daily, their regular straight-time hourly incentive rate or
regular straight time hourly rate of pay, whichever is applicable, times the
daily hours they are regularly scheduled to work.

 

2.                                      For Hampstead NTS employees eight
(8) times the employee’s then current straight-time hourly rate of pay.

 

C.                                    Any employee who, without reasonable
excuse is, absent from work or who does not work all his scheduled hours on the
work day before or the work day after a holiday shall not be entitled to holiday
pay. Reasonable excuse shall be limited to the following:

 

1.                                      Illness of the employee;

 

2.                                      Death in the immediate family of
employee;

 

3.                                      Lack of work for the employee.

 

D.                                    Notwithstanding the provisions of this
Article IX, it is understood that holiday pay shall not be paid any employees of
the Employer’s Hampstead Distribution Center or Hampstead NTS, whichever is
applicable, if such operation is shutdown for five (5) consecutive weeks as
follows:

 

1.                                      The entire two (2) weeks immediately
preceding the week in which such paid holiday occurs; and

 

2.                                      The entire week during which such paid
holiday occurs; and

 

3.                                      The entire two (2) weeks immediately
following the week in which such paid holiday occurs.

 

16

--------------------------------------------------------------------------------


 

E.                                      Trial Period, Intervening Holidays:  If
a holiday falls within the initial Trial period, the employee shall receive his
holiday pay on the first full pay period following the successful completion of
the trial period. If the employee does not complete the initial trial period for
any reason no holiday pay is payable. This paragraph shall not apply to
employees who have completed their initial trial period with any employer in
contractual relations with the Union.

 

ARTICLE X

 

BEREAVEMENT PAY:

 

A.                                    An employee who has been on the payroll of
the Employer for six (6) months or more shall be granted bereavement pay in the
event of a death in his immediate family.

 

B.                                    The immediate family is defined as father,
mother, sister, brother, spouse, children, mother-in-law, daughter-in-law,
son-in-law, grandmother, grandfather and grandchildren.

 

C.                                    Bereavement pay shall be paid for the day
before, the day of and the day following the funeral when these days fall on
days the employee would otherwise have worked. In the event that the death
occurs outside the United States and notice thereof does not reach the employee
until after the funeral, bereavement pay shall be paid for the three (3) days
following receipt of notice provided that such days are days on which the
employee would otherwise have worked.

 

D.                                    For each day of bereavement leave, pay
shall be calculated for Hampstead Distribution Center employees scheduled to
work forty (40) hours per week at the rate of eight (8) times the employee’s
regular straight-time hourly incentive rate if an

 

17

--------------------------------------------------------------------------------


 

incentive paid employee, or eight (8) times the employee’s regular straight-time
hourly rate if paid on that basis. Distribution Center employees scheduled to
work less than eight (8) hours daily shall for each day of bereavement leave
receive their regular straight-time hourly incentive rate or regular
straight-time hourly rate of pay, whichever is applicable, times the daily hours
they are regularly scheduled to work. Hampstead NTS employees shall receive
eight (8) times their regular straight-time hourly rate of pay for each day of
bereavement leave.

 

E.                                      No bereavement pay will be granted
unless the employee notifies the employer and requests leave. At its discretion,
the Employer may require evidence of death and kinship.

 

ARTICLE XI

 

EQUAL DIVISION OF WORK:

 

During any slack season or whenever there is insufficient work, the available
work shall be divided, insofar as is practicable, equally among all regular
employees of the Employer in order that continuity of employment may be
maintained unless the Employer and the Union shall mutually agree upon a lay-off
and the conditions Applicable thereto.

 

It is understood that this clause has been mutually interpreted to provide for
Seniority of the employee as the basis for layoff.

 

18

--------------------------------------------------------------------------------


 

ARTICLE XII

 

PAYMENT OF WAGES AND CHECKOFF:

 

A.                                    The Employer agrees to pay its employees
on a prescribed day in each week.

 

B.                                    The Employer shall deduct from the wages
of its employees upon written authorization of the employees, union dues,
initiation fees and assessments. The amounts deducted pursuant to such
authorization shall be transmitted at intervals to the properly designated
official of the Union, together with a list of names of the employees from whom
the deductions were made on forms to be provided by the Union. Sums deducted by
the Employer as union dues, initiation fees or assessments shall be kept
separate and apart from general funds of the Employer and shall be deemed trust
funds. The above mentioned monies are to be paid to the Baltimore Regional Joint
Board, UNITE, immediately after it is collected at least once a month.

 

ARTICLE XIII

 

INSURANCE:

 

The Employer will continue the existing Amalgamated Cotton Garment and Allied
Industries Fund (social insurance) program and adopt any adjustments in premium
cost  negotiated between the CMA and UNITE during their next negotiations that
as of their effective date or dates would fall due during the life of this
collective bargaining agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

PENSION

 

The monthly benefit under the pension plan shall, effective March 1, 2005, be
increased to $9.25 per year for each year of benefit service subsequent to
March 1, 2005.

 

ARTICLE XV

 

HEALTH AND WELFARE FUND:

 

The Employer agrees to contribute sums of money equal to two (2) percent of its
payroll to the Baltimore Regional Joint Board, UNITE, Union Health and Welfare
Fund, to be used to provide health and welfare benefits to the members. The
terms and provisions of Exhibit I attached hereto being specifically
incorporated herein by reference.

 

ARTICLE XVI

 

MILITARY SERVICE:

 

In the event that an employee enlists or is conscripted into the Armed Forces of
the United States of America or is called into service as a member of the
National Guard or Army, Navy, Air Force or Marine Corps Reserves, he shall, upon
discharge from service be reinstated with all his rights and privileges enjoyed
by him at the time he entered service; provided, that he shall request
reinstatement within the period fixed by law and provided that the Employer
shall have the right to discharge any person whom it hired by reason of the
entry into military service of the person to be reinstated.

 

20

--------------------------------------------------------------------------------


 

ARTICLE XVII

 

DISCHARGES AND DISCIPLINE:

 

A.                                    No employee covered by this Agreement
shall be discharged without just cause. The Union shall present all complaints
of discharge without  just cause to the Employer within seven (7) days after the
discharge. If the complaint cannot be adjusted by mutual consent, it shall be
submitted to the Arbitrator hereinafter designated in this Agreement for
determination pursuant to the procedure provided. The Arbitrator shall issue his
decision and award within seven (7) days from the conclusion of the hearing of
the discharge in dispute. If the Arbitrator finds that the employee was
discharged without just cause, he shall order reinstatement and may require the
payment of back pay in such amount as, in his judgment, the circumstances
warrant. This paragraph shall not apply to an employee during his trial period.

 

B.                                    In the manner and to the extent permitted
by law, it shall not be a violation of this Agreement nor grounds for discharge,
discipline or permanent replacement for employees covered by this Agreement to
refuse voluntarily to cross a lawful picket line.

 

ARTICLE XVIII

 

GRIEVANCE AND ARBITRATION PROCEDURE:

 

A.                                    Any complaint, grievance or dispute
arising under, out of or relating directly or indirectly to the provisions of
this Agreement between the Union or any employees and the Employer, or the
interpretation or performance thereof, shall, in the first instance be taken up
for adjustment by a representative of the Union and a representative of the
Employer. Any and all matters in dispute, including a dispute concerning the

 

21

--------------------------------------------------------------------------------


 

interpretation or application of the arbitration provision, which have not been
adjusted pursuant to the procedure therein provided shall be referred for
arbitration and final determination to the Arbitrator herein designated, and his
decision or award shall be final, conclusive and binding on all parties; and the
parties hereby stipulate and consent that the Arbitrator may make findings,
decisions and awards which may be enforced by appropriate judgment thereon to be
entered in a Court of Law or Equity.

 

Any grievance which is submitted  to arbitration shall be heard by one of the
members of a panel of three arbitrators, shall be Jerome H. Ross, Charles
Feigenbaum, and Joseph M. Sharnoff. These arbitrators shall hear grievances on a
rotating basis in order set forth above, provided that if the arbitrator whose
turn it is to hear a grievance cannot meet the timetable set forth herein, the
next available arbitrator shall hear the case and the rotation shall continue
from there. If none of the arbitrators can hear the case within said timetable,
then the arbitrator who can hear it first will be utilized and the rotation will
continue from there.

 

Hearings shall be held no later than fifteen calendar days after the arbitrator
has received his assignment at a place mutually agreeable to the Union and the
Company. The hearing shall be conducted by the arbitrator in whatever manner
will most expeditiously permit the full presentation of all evidence and
arguments for both parties, provided, however, that the parties shall have the
right to file written briefs with the arbitrator within seven calendar days
following the closing of the hearing record.

 

The award of the arbitrator shall be rendered no later than ten calendar days
from the day the hearing concluded or the briefs are submitted unless an
extension of time is

 

22

--------------------------------------------------------------------------------

 


 

mutually agreed upon by the parties. A lengthy opinion shall not be requested or
required from the arbitrator. Rather, the arbitrator is instructed to issue an
award and a summary statement of no more than five pages which briefly sets
forth the basis for the award. The parties may request the arbitrator to notify
them of his award by telephone after the award has been mailed.

 

The decision of the arbitrator shall be limited to the matter presented to him;
he shall have no authority to amend, alter or change any provision of this
Agreement. The decision of the arbitrator shall be final and conclusive on the
Company, the Union and the employee(s) involved. The arbitrator’s fees and
expenses shall be borne equally by the Union and the Company.

 

Except as expressly provided otherwise in the Agreement, with respect to any
dispute subject to arbitration or any claim, demand, or act arising under the
Agreement which is subject to arbitration, the procedure established in this
Agreement for the adjustment thereof shall be the exclusive means for its
determination. No proceeding or action in a court of law or equity or
administrative tribunal shall be initiated with respect thereto other than to
compel arbitration or to enforce, modify, or vacate an award. This paragraph
shall constitute a complete defense to or ground for a stay of an action
instituted contrary hereto.

 

ARTICLE XIX

 

CIVIL RIGHTS

 

1.                                      The Employer and the Union shall not
discriminate nor perpetuate the effect of past discrimination, if any, against
any employee or applicants for employment on account of race, color, religion,
creed, sex, or national origin. This clause shall be

 

23

--------------------------------------------------------------------------------


 

interpreted broadly to be co-extensive with all federal, state or local
anti-discrimination laws and where available, judicial interpretations thereof.

 

2.                                      Representatives of the Employer and the
Union shall meet to review compliance with this provision and to mutually agree
upon such steps as are necessary to achieve compliance. If, upon failure to so
mutually agree, either party invokes the arbitration procedure of the Agreement
to resolve the dispute, the Arbitrator shall fashion his award to grant any and
all relief appropriate to effectuate this Article.

 

ARTICLE XX

 

STRIKES, STOPPAGES AND LOCKOUTS

 

A.                                    This Agreement provides for an orderly
adjustment of differences. strikes, stoppages, and lockouts are therefore
prohibited. If a strike, stoppage or lockout Shall occur then the parties agree
that any remedy sought by either party arising from such act shall be resolved
through the medium of the arbitration machinery and the aggrieved party shall
have the right to demand an immediate hearing on twenty-four (24) hours notice
before the Arbitrator.

 

B.                                    In the event either party fails to comply
with the decision or award of the Arbitrator within ten (10) days after service
of a copy thereof, the other party shall be free to call a strike, stoppage or
lockout as the case may be, unless the failure to comply is the result of a suit
filed by either party in the U.S. District Court of  Maryland within ten
(10) days from the date of receipt of the Award seeking to set aside or modify
the award.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XXI

 

LEAVE OF ABSENCE:

 

A.                                    Leave of absence shall be granted an
employee upon request if the employee is ill or a member of his immediate family
is seriously ill. Illness shall be certified by a doctor’s certificate. Leave on
account of illness shall include leave of absence in maternity cases. Leave of
absence shall be for an initial period of not more than one (1) month. In the
event of a leave of absence for personal illness including maternity, the leave
of absence may be extended to an additional period of one (1) month each up to a
total of one (1) year unless the employee was employed for less than six
(6) months. In the event of a leave of absence because of serious illness in the
employee’s immediate family, the initial leave and extension shall not extend
for more than three months unless mutually agreed otherwise. Such employee shall
upon return to work from such leave be reinstated to his previous job. In the
case where a job or operation has been abolished during employee’s absence such
provision shall apply to re-employment as would have applied had such employee
been at work at the time the job or operation was abolished.

 

B.                                    Leaves of absence shall be granted for
justifiable personal reasons. the Employer may limit the number of leaves for
personal reasons granted at any given time to avoid an unreasonable effect on
the Employer’s ability to operate. Such leaves may be limited to an initial
period of two (2) weeks with extensions granted by mutual agreement.

 

C.                                    An employee who becomes a paid officer of
the Union shall be entitled  to a leave of absence for the term of his office.

 

25

--------------------------------------------------------------------------------


 

D.                                    FAMILY AND MEDICAL LEAVE  PURSUANT TO THE
FMLA ACT:

 

1.                                      An employee who has been employed by the
Employer for at least twelve (12) months (and who has worked at least 1,250
hours during the twelve (12) months immediately preceding the employee’s request
for leave under the paragraph) shall be entitled to at least twelve (12) weeks
of unpaid Family Leave, within any twelve (12) month period, without loss of
seniority rights for the following reasons:

 

a.                                       For the birth or placement of a child
for adoption or foster

 

care; or

 

b.                                       To care for a spouse, child or parent
with a serious health condition as such terms are defined by the Family and
Medical Leave Act of 1993 (“FMLA”); or

 

c.                                       To take medical leave when the employee
is unable to work because of the employee’s own serious health condition as
defined in the FMLA.

 

2.                                      An employee requesting Family Leave
shall present satisfactory proof of the reason for such leave.

 

3.                                      Family Leave may be taken on an
intermittent basis under 1b) and c) above when there is a medical necessity for
such intermittent leave as provided in the FMLA.

 

4.                                      Leave pursuant to FMLA shall be
coordinated with any other leave of absence provided for in this Agreement. They
shall not be cumulated, and one shall be offset against the other.

 

E.                                      Child Care Facilities:  The Employer and
the Union shall establish a local committee to study the availability of child
care facilities.

 

26

--------------------------------------------------------------------------------


 

ARTICLE XXII

 

MORE FAVORABLE PRACTICES:

 

Any custom or practice existing at the time of the execution of this Agreement
more favorable to the employees than the provisions hereof shall be continued as
heretofore. It is understood that this clause is to be mutually interpreted to
provide that prior contrary  past practices do not prevail over subsequently
negotiated contract provisions.

 

ARTICLE XXIII

 

JURY DUTY:

 

Hampstead Distribution Center employees scheduled to work forty (40) hours per
Week and Hampstead NTS employees called for involuntary trial jury duty will be
paid each day for the period of such jury duty the difference, if any, between
the pay received for such jury duty and their regular straight-time hourly rate
or straight-time hourly incentive rate, whichever is applicable, for up to eight
(8) hours. Hampstead Distribution Center employees called  to such jury duty who
are scheduled to work less than eight (8) hours daily shall receive for each day
of jury duty the difference, if any, between the pay received for such jury
service and their straight-time hourly rate or straight-time hourly incentive
rate for the daily hours they are regularly scheduled to work. The employee
shall present a receipt for the amount of jury duty pay received. An employee
who receives a notice to serve as a juror must notify the Employer not later
than the next work day.

 

27

--------------------------------------------------------------------------------


 

ARTICLE XXIV

 

TECHNOLOGICAL CHANGE:

 

The parties hereto anticipate the possibility of technological change in the
equipment of the Employer’s Hampstead Distribution Center and Hampstead NTS
designed to improve productivity and efficiency.

 

The Employer and the Union recognize that such change should not reduce the
wages of the workers affected thereby or result in workers losing employment
provided they are capable of being trained within a reasonable period of time to
operate the new or modified equipment involved.

 

In the interests of improving productivity and efficiency and at the same time
protecting the earning opportunity and job security of the employee affected by
technological change the parties hereto are agreed that:

 

1.                                      The Employer shall give prior notice to
the Union of such change.

 

2.                                      Rates for newly introduced or changed
equipment shall be established by mutual agreement.

 

3.                                      Reasonable training periods for the new
or modified equipment shall be established by mutual agreement.

 

4.                                      During any required training period,
employees employed on the new or modified equipment shall be paid on the basis
of wages earned plus the difference, if any, between the expected earnings under
the newly established rates and their prior earnings.

 

5.                                      Where the new or changed equipment
eliminates the need for an employee or employees or an employee employed on the
new or modified equipment is

 

28

--------------------------------------------------------------------------------


 

unable after the agreed upon training period to perform the new or changed job
satisfactorily, the employee or employees so affected shall not be terminated.

 

Instead, if a job or job is available on a substantially equivalent operation
with the opportunity for substantially equivalent earnings, the employee or
employees may be transferred to such job or jobs. When so transferred, employees
will receive a period of re-training equal to the normal training period for
similarly experienced workers during which they will receive their former
average hourly earnings.

 

If there are no jobs available on a substantially equivalent operation with the
opportunity for substantially equivalent earnings to which the affected employee
or employees may transfer, they shall have the option to (a) accept any other
available job and receive the normal training period on such job during which
they will receive their former average hourly earnings or (b) they can leave the
employee of the Employer voluntarily and receive severance pay in an amount
mutually agreed to by the Employer and the Union.

 

A displaced employee who at first elects to take an available job which does not
provide substantially equivalent earning opportunity, at the completion of the
normal training period may at that time elect to accept severance pay and
voluntarily leave the employ of the Employer. In that event the employee’s
severance pay shall be reduced by any makeup pay paid the employee during his
normal training period.

 

In the event an employee elects to accept severance pay, he shall retain for one
year his seniority  and recall rights to his former job if such an opening
becomes available.

 

29

--------------------------------------------------------------------------------


 

ARTICLE XXV

 

SEPARABILITY:

 

Should any part or provision of this Agreement be rendered or declared illegal
by reasons of any existing or subsequently enacted legislation or by any decree
of a court of competent jurisdiction or by the decision of any authorized
government agency such invalidation of such part or provision shall not
invalidate the remainder thereof. In such event, the parties agree to negotiate
substitute provisions.

 

ARTICLE XXVI

 

VOLUNTARY CHECKOFF FOR POLITICAL CONTRIBUTIONS:

 

In the event that voluntary authorization to deduct voluntary political
Contributions weekly from an individual member’s pay is signed, the Employer
agrees to deduct the said amount and remit the said sum to the Baltimore
Regional Joint Board Political Education Committee. The Union shall reimburse
the Employer for Any expense incurred due to this provision.

 

ARTICLE XXVII

 

SAFETY AND HEALTH STUDY COMMITTEE:

 

A Safety and Health Study Committee composed of an equal number of Management
members and Union members from the bargaining unit shall be established. It will
meet regularly at dates, times, and place to be determined by management after
consultation with the Union. The employees shall be paid their established
hourly straight-time rate of pay by the Employer while attending such meetings.

 

30

--------------------------------------------------------------------------------


 

ARTICLE XXVIII

 

FEDERAL FUNDS:

 

The Union shall cooperate with the Employer to facilitate the availability of
federal funds for training programs.

 

ARTICLE XXIX

 

SUB PROGRAM:

 

Should the employees agree to purchase additional insurance coverage provided by
the Amalgamated Life Insurance Company, The Employer shall check off the
employees’ cost of the program, upon presentation of proper authorization, and
pay the same over to the Amalgamated Life Insurance Company as required by the
contract between the employees and the Amalgamated Life Insurance Company.

 

ARTICLE XXX

 

ORGANIZATIONAL HIRING:

 

The Employer agrees that it will hire employees who have been discharged from
other employers during an organizing campaign conducted by the Union. The
Employer is not required by this Section to hire an employee who is not
qualified to perform the job that is being applied for. The Employer is not
required to employ such applicants if it does not have jobs available. Any
employee hired under this Section is subject to the Employer’s regular
probationary period for new employees.

 

The Employer is not required to unlawfully give preference to employees applying
under this section.

 

31

--------------------------------------------------------------------------------


 

The Union will hold the Employer harmless for any liability, included but not
limited to attorney’s fees imposed by enforcement of this clause.

 

ARTICLE XXXI

 

PERSONAL DAYS OFF WITHOUT PAY

 

In the administration of the Employer’s Absence and Lateness Policy, the parties
Are agreed that:

 

1)                                     Starting from March 2, 2003, employees
who have a perfect attendance record for six (6) consecutive months under the
criteria set forth in the Attendance and Lateness Policy will be entitled to one
(1) personal day off without pay to be taken within the next consecutive six
(6) months.

 

Example:   Those employees who have perfect attendance records measured by the
six (6) consecutive months ending August 31, 2003 Will thereafter be entitled to
one (1) personal day off without pay to Be taken within the next consecutive six
(6) months, without that time off being counted as an occurrence.

 

2)                                     Personal days off shall be scheduled by
mutual agreement between the employee so entitled and his/her immediate
supervisor. The Employer’s agreement shall not be unreasonably withheld.

 

3)                                     The Employer shall have the right to
limit the number of employees who chose to take the same day as a personal day
off when granting such requests

 

32

--------------------------------------------------------------------------------


 

would interfere with production needs. In the event that only a certain number
of employees may be permitted to take the same personal day off, the choice
shall be decided by seniority.

 

4)                                     Personal days off may not be cumulated
and no more than two (2) personal days off may be taken in any one contract
year.

 

ARTICLE XXXII

 

SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon the parties hereto and thereafter upon any
successor, purchaser, transferee, lessee or assignee of the Employer’s Hampstead
Distribution Center and/or Hampstead National Tailoring Service. The Employer
shall Give notice in writing of the existence of this Agreement to any
successor, purchaser, transferee, lessee or assignee with a copy to the Union no
later than the effective date of such purchase, sale, transfer, lessee or
assignment.

 

ARTICLE XXXIII

 

TERM OF AGREEMENT:

 

This Agreement shall be effective upon the date hereof and shall remain in full
force and effect until midnight February 28, 2006. It shall be automatically
renewed from year to year thereafter unless on or before December 31, 2005, or
December 31, of any year thereafter, notice in writing by certified mail is
given by either the Employer or the Union to the other of its desire to propose
changes in this Agreement or of intention to terminate the same, in either of
which events this Agreement shall terminate upon the ensuing February 28 (or 29
in a Leap Year).

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their signatures to be
affixed effective the day and year hereinabove first written.

 

 

JOSEPH A BANK MFG. CO.

 

 

 

 

 

 

 

 

 

 

 

BALTIMORE REGIONAL JOINT BOARD UNITE

 

 

 

 

 

 

 

 

Co-Manager

 

 

 

 

 

 

 

 

Co-Manager

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

SUPPLEMENTAL AGREEMENT dated as of March 1, 2003 by and between JOSEPH A. BANK
MFG., CO. (hereinafter called the “Employer”) and the BALTIMORE REGIONAL JOINT
BOARD, UNITE (hereinafter called the “Union”).

 

WITNESSETH:

 

The Employer and the Union have executed a Collective Bargaining Agreement
wherein the Employer agreed to contribute 2% of its gross payroll to a fund to
be used to provide medical benefits to employees, subject to such conditions as
the Trustees may determine with reference to length of service in the clothing
industry and length of payment by the Employer of contributions to the Fund. The
Trustees shall have the right at any time and from time to time modify, change,
amend or terminate to any extent any or all of the terms or provisions of such
plan and to make rules and regulations to carry out the provisions hereof.

 

This SUPPLEMENTAL AGREEMENT, EXHIBIT I, is hereby made a part of the Collective
Bargaining Agreement and shall run concurrent to the date of its expiration.

 

 

 

JOSEPH A. BANK MFG. CO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BALTIMORE REGIONAL JOINT

 

 

BOARD, UNITE

 

 

 

 

 

 

 

 

Joan Davis, Co-Manager

 

 

 

 

 

 

 

 

Carmine D’Alessandro, Co-Manager

 

 

35

--------------------------------------------------------------------------------

 